

 
 
EXHIBIT 10.74


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
NTC/MICRON CONFIDENTIAL




SUPPLY AGREEMENT
 
This SUPPLY AGREEMENT, is made and entered into as of this 26th day of November,
2008 (the “Closing Date”), by and among MICRON TECHNOLOGY, INC., a Delaware
corporation (“Micron”), NANYA TECHNOLOGY CORPORATION Nanya Technology
Corporation [Translation from Chinese] (“NTC” and, together with Micron, the
“Purchasers”), a company incorporated under the laws of the Republic of China
(“ROC” or “Taiwan”), and INOTERA MEMORIES, INC. Inotera Memories Inc.
[Translation from Chinese] a company incorporated under the laws of the ROC (the
“Joint Venture Company”).
 
RECITALS
 
A.           The Joint Venture Company is engaged in the manufacture of Trench
DRAM Products (as defined hereinafter).
 
B.           The Joint Venture Company intends to convert fully from the
manufacture of Trench DRAM Products to Stack DRAM Products (as defined
hereinafter).
 
C.           The Joint Venture Company is party to the IMI/Qimonda Supply
Agreement (as defined hereinafter), pursuant to which Qimonda AG, a German
corporation (“Qimonda”), is obligated to purchase Trench DRAM Products from the
Joint Venture Company.
 
D.           Micron, NTC and the Joint Venture Company (each, a “Party” and
collectively, the “Parties”) desire, except as otherwise provided in this
Agreement, that the Joint Venture Company, during the Transition Period (as
defined hereinafter), generally supply (1) to Micron Trench DRAM Conforming
Wafers (as defined hereinafter) and Trench DRAM Secondary Silicon (as defined
hereinafter) in accordance with the Output Percentage (as defined hereinafter)
of MNL (as defined hereinafter) of the aggregate Trench DRAM Manufacturing
Capacity (as defined hereinafter), reduced by the Trench DRAM Products sold to
Qimonda pursuant to the IMI/Qimonda Supply Agreement, and (2) to NTC Trench DRAM
Conforming Wafers and Trench DRAM Secondary Silicon in accordance with NTC’s
Output Percentage of the aggregate Trench DRAM Manufacturing Capacity, all upon
the terms and subject to the condition set forth in this Agreement.
 
E.           The Parties desire the Joint Venture Company to supply (1) to
Micron Stack DRAM Conforming Wafers (as defined hereinafter) and Stack DRAM
Secondary Silicon (as defined hereafter) in accordance with MNL’s Output
Percentage of the aggregate Stack DRAM Manufacturing Capacity (as defined
hereinafter) and (2) to NTC Stack DRAM Conforming Wafers and Stack DRAM
Secondary Silicon in accordance with NTC’s Output Percentage of the aggregate
Stack DRAM Manufacturing Capacity, all upon the terms and subject to the
conditions set forth in this Agreement.
 
DLI-6215923v22
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
capitalized terms used in this Agreement shall have the respective meanings set
forth below:
 
“Adjusted BEOL Costs Per Die” shall have the meaning set forth in Schedule 4.9.
 
“Adjusted JVC Per Wafer” means, for a particular Purchaser for a particular
Delivery Month, with respect to any JV Product Category delivered in such
Delivery Month, an amount equal to the sum of (a) the JVC Per Wafer for such JV
Product Category for the Delivery Month immediately preceding such Delivery
Month and (b) the Adjustment to JVC Per Wafer for such Purchaser for such JV
Product Category.
 
“Adjustment to JVC Per Wafer” means, for a particular Delivery Month, with
respect to any JV Product Category for such Delivery Month:  (a) for Micron, an
amount equal to the quotient of (i) the product of (A) the Shared Costs and (B)
MNL's Output Percentage (as the same may change from time to time), divided by
(ii) [***] of such JV Product Category delivered to Micron in such Delivery
Month and (b) for NTC, an amount equal to the quotient of (i) the product of (A)
the Shared Costs and (B) NTC's Output Percentage (as the same may change from
time to time), divided by (ii) [***] of such JV Product Category delivered to
NTC in such Delivery Month.
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
 
“Agreement” means this Supply Agreement.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“Audited Purchaser” shall have the meaning set forth in Section 5.3(c).
 
“Average JVC Per Wafer” shall have the meaning set forth in Schedule 4.9.
 
“Average Front End Cost” means, for a particular Delivery Month, an amount equal
to (a) the sum of the following for each class of Contract Products delivered in
such Delivery Month (i) the Front End Cost (as defined in the IMI/Qimonda Supply
Agreement) for such class of Contract Products, multiplied by (ii) the number of
QC and NC wafers of such class of Contract Products delivered by the Joint
Venture Company to Qimonda in such Delivery Month, divided by (b) the number of
QC and NC wafers of all classes of Contract Products delivered by the Joint
Venture Company to Qimonda in such Delivery Month.
 
DLI-6215923v22
 
2

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Average Margin Per Wafer” shall have the meaning set forth in Schedule 4.9.
 
“Average Qimonda JVC Per Wafer” means, for a particular Delivery Month, an
amount equal to (a) the sum of the following for each class of Contract Products
delivered in such Delivery Month (i) the Proforma JVC Per Wafer for such class
of Contract Products in such Delivery Month, multiplied by (ii) the number of QC
and NC wafers of such class of Contract Products delivered by the Joint Venture
Company to Qimonda in such Delivery Month, divided by (b) the number of QC and
NC wafers of all classes of Contract Products delivered by the Joint Venture
Company to Qimonda in such Delivery Month.
 
“Back End Die Yield” shall have the meaning set forth in Schedule 4.9.
 
“Baseline Flow” means, for a particular Process Node at a particular fab, the
production flow of a baseline product or product mix for such Process Node at
such fab, as determined by the Manufacturing Committee; provided that, if the
Manufacturing Committee cannot agree to a baseline product or product mix for
such Process Node at such fab, then Baseline Flow shall mean the production flow
of the highest volume Stack DRAM Product being produced at such Process Node at
such fab and, during the Transition Period, the highest volume Trench DRAM
Product being produced at such Process Node at such fab, with the mix thereof
being that which will maximize the production of Stack DRAM Products.
 
“BEOL Cost Per Die” shall have the meaning set forth in Schedule 4.9.
 
“Boundary Conditions” means, with respect to any fab, the Trench DRAM Boundary
Conditions and Stack DRAM Boundary Conditions.
 
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in either the ROC or the State of New York are
authorized or required by Applicable Law to be closed.
 
“Closing Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Conforming Ratio” means for any given period of time, the quotient, expressed
as a percentage, of (a) the number of Conforming Wafers produced during such
period of time, divided by (b) the number of Conforming Wafers and Secondary
Silicon produced during such period of time.
 
“Conforming Wafer” means a Trench DRAM Conforming Wafer or Stack DRAM Conforming
Wafer.
 
“Contract Products” shall have the meaning set forth in the IMI/Qimonda Supply
Agreement.
 
DLI-6215923v22
 
3

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Control” (whether or not capitalized) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
more than [***] of the votes entitled to be cast at a meeting of the members,
shareholders or other equity holders of such Person or power to control the
composition of a majority of the board of directors or like governing body of
such Person; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Cycle-Time” means the time required to process a wafer through a portion of the
manufacturing process or through the manufacturing process as a whole, including
Probe Testing.
 
“Demand Forecast” shall have the meaning set forth in Section 3.3(a).
 
“Delivery Month” shall have the meaning set forth in Schedule 4.9.
 
“Design ID” means a part number that is assigned to a unique DRAM Design of a
particular DRAM Product, which may include a number or letter designating a
specific device revision.
 
“Design SOW” means [***]
 
“Die Yield” means the quotient, expressed as a percentage, of (a) the number of
DRAM Products in die form that are manufactured on a wafer and that meet the
applicable Specifications at the time of Probe Testing, divided by (b) the
maximum number of  such die that could be manufactured on such wafer to meet the
applicable Specifications using the applicable Process Node.
 
“DRAM Design” means a Trench DRAM Design or Stack DRAM Design.
 
“DRAM Product” means a Trench DRAM Product or Stack DRAM Product.
 
“Engineering Wafers” means wafers ordered by a Purchaser in lieu of Conforming
Wafers as contemplated by Section 4.3.
 
“Environmental Laws” means any and all laws, statutes, rules, regulations,
ordinances, orders, codes or binding determinations of any Governmental Entity
pertaining to the environment in any and all jurisdictions in which the Joint
Venture Company’s fabs are located, including laws pertaining to the handling of
wastes or the use, maintenance and closure of pits and impoundments, and other
environmental conservation or protection laws.
 
“Estimated Final Price Statement” shall have the meaning set forth in Section
4.9(b).
 
“Excursion” means a performance deviation during the production process that is
outside normal behavior, as defined by historical performance or as established
by a Purchaser and the Joint Venture Company in writing in the applicable
Specifications, which may impact performance, Quality and Reliability or such
Purchaser’s customer delivery commitments for DRAM Product from Conforming
Wafers.
 
DLI-6215923v22
 
4

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Executive Vice President” means the Executive Vice President of the Joint
Venture Company.
 
“Fab Yield” means, for any given period of time, the quotient, expressed as a
percentage, of (a) the number of Conforming Wafers produced during such period
of time, divided by (b) the number of all wafers produced during such period of
time.
 
“Final Price Adjustment Memo” shall have the meaning set forth in Section
4.9(b).
 
“Fiscal Month” means any of the twelve financial accounting months within the
Fiscal Year.
 
“Fiscal Quarter” means any of the four financial accounting quarters within the
Fiscal Year.
 
“Fiscal Year” means the fiscal year of the Joint Venture Company for financial
accounting purposes.
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of the Party and includes:  (a) explosions, fires, flood,
earthquakes, catastrophic weather conditions, or other elements of nature or
acts of God; (b) acts of war (declared or undeclared), acts of terrorism,
insurrection, riots, civil disorders, rebellion or sabotage; (c) acts of
Governmental Entities; (d) labor disputes, lockouts, strikes or other industrial
action, whether direct or indirect and whether lawful or unlawful; (e) failures
or fluctuations in electrical power or telecommunications service or equipment;
and (f) delays caused by another Party’s or Third-Party nonperformance (except
for delays caused by a Party’s subcontractors or agents).
 
“GAAP” means generally accepted accounting principles.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“Gross Revenue Per Die” shall have the meaning set forth in Schedule 4.9.
 
“Hazardous Substances” means any asbestos, any flammable, explosive,
radioactive, hazardous, toxic, contaminating, polluting matter, waste or
substance, including any material defined or designated as a hazardous or toxic
waste, material or substance, or other similar term, under any Environmental
Laws in effect or that may be promulgated in the future.
 
“IMI/Qimonda Supply Agreement” means that certain Supply Agreement between the
Joint Venture Company and Qimonda, dated October 11, 2008, as amended.
 
“Indemnified Losses” mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).
 
“Indemnified Party” shall have the meaning set forth in Section 8.2.
 
DLI-6215923v22
 
5

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“JDP Agreement” means that certain Joint Development Program Agreement between
NTC and Micron, dated April 21, 2008, as amended.
 
“JDP Committee” means the committee formed and operated by Micron and NTC to
govern the performance of Micron and NTC under the JDP Agreement in accordance
with the JDP Committee Charter.
 
“JDP Committee Charter” means the charter attached as Schedule 2 of the JDP
Agreement.
 
“Joint Venture Agreement” means that certain Joint Venture Agreement between NTC
and MNL, dated the Closing Date, as amended, relating to the Joint Venture
Company.
 
“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.
 
“[***] Report” shall have the meaning set forth in Section 3.7(a).
 
“JVC Per Wafer” shall have the meaning set forth in Schedule 4.9.
 
“JV Product Category” shall have the meaning set forth in Schedule 4.9.
 
“Loading Plan” shall have the meaning set forth in Section 3.1.
 
“Manufacturing Capacity” means Trench DRAM Manufacturing Capacity and Stack DRAM
Manufacturing Capacity.
 
“Manufacturing Committee” means the manufacturing committee established by NTC
and MNL pursuant to Section 7.2(b)(i) of the Joint Venture Agreement.
 
“Manufacturing Plan” shall have the meaning set forth in Section 3.1.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Micron Margin Per Wafer” shall have the meaning set forth in Schedule 4.9.
 
“Micron Term” shall have the meaning set forth in Section 10.1(a).
 
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.
 
“Mutual Confidentiality Agreement” means that certain Second Amended and
Restated Mutual Confidentiality Agreement among NTC, Micron, MNL, MeiYa
Technology Corporation MeiYa Technology Corporation [Translation from Chinese] a
company incorporated under the laws of the ROC, and the Joint Venture Company,
dated the Closing Date, as amended.
 
“NC” shall have the meaning set forth in the IMI/Qimonda Supply Agreement.
 
“Net Revenue Per Wafer” shall have the meaning set forth in Schedule 4.9.
 
DLI-6215923v22
 
6

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Non-SOW Product” means a class of Stack DRAM Product that does not result from
a SOW.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Margin Per Wafer” shall have the meaning set forth in Schedule 4.9.
 
“NTC Term” shall have the meaning set forth in Section 10.1(b).
 
“[***] Report” shall have the meaning set forth in Section 3.7(b).
 
“Output Percentage” shall have the meaning set forth in the Joint Venture
Agreement.
 
“Party” and “Parties” shall have the meanings set forth in Recital D to this
Agreement.
 
“Performance Criteria” means the factors of [***]
 
“Permitted Disclosures” shall have the meaning set forth in Section 3.9(a).
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
“Planning Forecast” shall have the meaning set forth in Section 3.3(b).
 
“PPCRA” means that certain Product Purchase and Capacity Reservation Agreement
among NTC, Qimonda and the Joint Venture Company, dated November 13, 2002, as
amended.
 
“[***] Price” means [***]
 
“President” means the President of the Joint Venture Company.
 
“Price” or “Pricing” means the calculation set forth on Schedule 4.9.
 
“[***] Report” shall have the meaning set forth in Section 3.7(c).
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired integrated circuits in
the die on such wafer, the purpose of which test is to determine how many and
which of the die meet the applicable criteria for such die set forth in the
Specifications.
 
“Probe Yield” means, with respect to any period of time, the quotient, expressed
as a percentage, of (a) the number of DRAM Products in die form meeting the
applicable Specifications during such period of time, divided by (b) the number
of die probed (excluding the number of die contained on scrapped wafers) during
such period of time.
 
“Product Die Yield” shall have the meaning set forth in Schedule 4.9.
 
DLI-6215923v22
 
7

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Proforma Invoice” shall have the meaning set forth in Section 4.9(a).
 
“Proforma JVC Per Wafer” means, for a particular Delivery Month, with respect to
any class of Contract Products for such Delivery Month, [***]
 
“Process Node” means [***]
 
“Proposed Loading Plan” shall have the meaning set forth in Section 3.3(c).
 
“Proposed Manufacturing Plan” shall have the meaning set forth in Section 3.1.
 
“Purchase Order” shall have the meaning set forth in Section 4.4.
 
“Purchasers” shall have the meaning set forth in the preamble to this Agreement.
 
“Purchaser Indemnified Party” means Micron, NTC or any of their respective
Subsidiaries.
 
“QC” shall have the meaning set forth in the IMI/Qimonda Supply Agreement.
 
“Quality and Reliability” means the quality and reliability standards for
Conforming Wafers as set forth in the applicable Specifications or the
Manufacturing Plan in effect from time to time.
 
“Qimonda” shall have the meaning set forth in Recital C to this Agreement.
 
[***]
 
[***]
 
 “Ramp Down Period” shall have the meaning set forth in the IMI/Qimonda Supply
Agreement.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.8(a).
 
“Restriction Period” means, with respect to any Segregated Employee, the period
of time beginning on the date such Person becomes a Segregated Employee and ends
on the date that is [***] months after the date such Person is no longer a
Segregated Employee.
 
“ROC” shall have the meaning set forth in the preamble to this Agreement.
 
“Secondary Silicon” means Trench DRAM Secondary Silicon or Stack DRAM Secondary
Silicon.
 
“Secondary Silicon Specifications” means those specifications used to describe,
characterize, and define the quality and performance of Secondary Silicon, as
such specifications may be determined from time to time by the Parties.
 
“Segregated Employees” means [***]
 
DLI-6215923v22
 
8

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Shared Costs” means, [***]
 
“Shared Design ID Wafers” means all wafers with the same Design ID that are
intended to be sold to more than one Person.
 
“Ship Lot Line Yield” means, [***]
 
“SOW” means a statement of the work that describes research and development work
to be performed under the JDP Agreement and that has been adopted by the JDP
Committee pursuant to Section 3.2 of the JDP Agreement.
 
“Specifications” means those specifications used to describe, characterize, and
define the quality and performance of the applicable Conforming Wafer (or of the
die thereon, as applicable), as such specifications may be determined from time
to time by the Parties.
 
“Stack DRAM” means dynamic random access memory cell that functions by using
a  capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Boundary Conditions” means, with respect to any fab, a requirement
that, at any point in time:
 
[***]
 
“Stack DRAM Conforming Wafer” means a wafer (other than an Engineering Wafer)
delivered by the Joint Venture Company to a Purchaser under this Agreement
containing Stack DRAM Products that has a minimum Die Yield of [***] (or such
other minimum Die Yield as the Parties may agree in writing) and meets the
applicable Specifications.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, all of the
design elements, components, specifications and information required to
manufacture the subject Stack DRAM Product, including some or all of the
elements, components, specifications and information listed on Schedule 3 to the
JDP Agreement or others.
 
“Stack DRAM Manufacturing Capacity” means, with respect to each of the Joint
Venture Company’s fabs, the total work minutes available for each Process Node
to manufacture Stack DRAM Products at such fab.
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Stack DRAM Secondary Silicon” means a wafer delivered by the Joint Venture
Company to a Purchaser under this Agreement containing Stack DRAM Products that
fails to meet the applicable Specifications or a minimum Die Yield of [***] (or
such other minimum Die Yield as the Parties may agree in writing), provided that
such wafer otherwise conforms to the applicable Secondary Silicon Specifications
and has a minimum Die Yield of [***]  (or such other minimum Die Yield as the
Parties may agree in writing) or such other minimum Die Yield as the Parties may
mutually agree in writing.
 
DLI-6215923v22
 
9

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
[***]
 
“Subsidiary” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Taiwan” shall have the meaning set forth in the preamble to this Agreement.
 
“Taiwan GAAP” means GAAP used in the ROC, as in effect from time to time,
consistently applied for all periods at issue.
 
“Technology Transfer Agreement” means that certain Technology Transfer Agreement
among NTC, Micron and the Joint Venture Company, dated the Closing Date, as
amended.
 
“Technology Transfer and License Agreement” means that certain Amended and
Restated Technology Transfer and License Agreement between Micron and NTC, dated
the Closing Date, as amended.
 
“Third Party” means any Person, other than NTC, Micron, the Joint Venture
Company or any of their respective Subsidiaries.
 
“Third Party Claim” means any claim, demand, lawsuit, complaint, cross-complaint
or counter-complaint, arbitration, opposition, cancellation proceeding or other
legal or arbitral proceeding of any nature brought in any court, tribunal or
judicial forum anywhere in the world, regardless of the manner in which such
proceeding is captioned or styled brought by any Third Party.
 
“Transition Period” means [***]
 
“Trench Contract Process” means the 90nm and 70nm trench based DRAM process
technology previously transferred to the Joint Venture Company under that
certain Know How Transfer Agreement among the Joint Venture Company, NTC and
Qimonda, dated November 13, 2002, as amended.
 
“Trench DRAM Boundary Conditions” means, with respect to any fab, a requirement
that, at any point in time:
 
[***]
 
“Trench DRAM Conforming Wafer” means a wafer (other than an Engineering Wafer)
delivered by the Joint Venture Company to a Purchaser under this Agreement
containing Trench DRAM Products that has a minimum Die Yield of [***] and meets
the applicable Specifications.
 
DLI-6215923v22
 
10

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
“Trench DRAM Designs” means, with respect to a Trench DRAM Product, the
corresponding design components, materials and information.
 
“Trench DRAM Manufacturing Capacity” means, with respect to each of the Joint
Venture Company’s fabs, the total work minutes available for each Process Node
to manufacture Trench DRAM Products at such fab.
 
“Trench DRAM Products” means trench based dynamic random access memory products
manufactured by the Joint Venture Company in accordance with the Trench Contract
Process.
 
“Trench DRAM Secondary Silicon” means a wafer delivered by the Joint Venture
Company to a Purchaser under this Agreement containing Trench DRAM Products that
fails to meet the applicable Specifications or a minimum Die Yield of [***],
provided that such wafer otherwise conforms to the applicable Secondary Silicon
Specifications and has a Die Yield of [***] or such other minimum Die Yield as
the Parties may mutually agree in writing.
 
“TTA 68-50” means that certain Technology Transfer Agreement for 68-50 nm
Process Nodes between Micron and the Joint Venture Company, dated October 11,
2008, as amended.
 
“TTLA 68-50” means that certain Technology Transfer and License Agreement for 68
50 nm Process Nodes between Micron and NTC, dated April 21, 2008, as amended.
 
“US GAAP” means GAAP used in the United States, as in effect from time to time,
consistently applied for all periods at issue.
 
“Wafer Start” means the initiation of manufacturing services with respect to a
wafer.
 
“Warranty Claim Period” shall have the meaning set forth in Section 6.2.
 
“WIP” means work in process at any of the Joint Venture Company’s fabs,
including all wafers in wafer fabrication and sort and all completed Conforming
Wafers and Secondary Silicon not yet delivered to a Purchaser.
 
“WIP Data” means in line inventory data, including wafer numbers, lot numbers,
unit volumes, wafer volumes, Cycle-Times, Die Yield, Fab Yield, Probe Yield and
Ship Lot Line Yield.
 
“WSTS Forecast” means the forecast of semiconductor prices prepared by WSTS,
Inc.
 
1.2 Certain Interpretive Matters.
 
(a) Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement (A) with respect to Micron, has the meaning
commonly applied to it in accordance with US GAAP, and (B) with respect to NTC
and the Joint Venture Company, has the meaning commonly applied to it in
accordance with Taiwan GAAP, (iii) words in the singular include the plural and
vice versa, (iv) the term “including” means “including without limitation,” and
(v) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  All references to “$” or dollar amounts will be to lawful
currency of the United States of America.  All references to “day” or “days”
mean calendar days, and all references to “quarter(ly),” “month(ly)” or
“year(ly)” mean Fiscal Quarter, Fiscal Month or Fiscal Year, respectively,
unless the context requires otherwise.
 
DLI-6215923v22
 
11

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(b) No provision of this Agreement will be interpreted in favor of, or against,
any Party by reason of the extent to which (i) such Party or its counsel
participated in the drafting thereof, or (ii) such provision is inconsistent
with any prior draft of this Agreement or such provision.
 
(c) For purposes of this Agreement, the following fabs collectively shall
constitute a single fab: (i) the existing fabs commonly referred to as “Fab 1”
and “Fab 2” located at Hwa Ya Technology Park, Taoyuan, Taiwan, and (ii) the fab
currently leased by MeiYa Technology Corporation MeiYa Technology Corporation
[Translation from Chinese], a company incorporated under the laws of the ROC,
also located at Hwa Ya Technology Park, Taoyuan, Taiwan, at such time as it is
operated by the Joint Venture Company.
 
ARTICLE 2
OBLIGATIONS OF THE PARTIES;
PROCESSES AND CONTROLS
 
2.1 General Obligations.
 
(a) The Joint Venture Company shall convert fully from the manufacture of Trench
DRAM Products to the manufacture of Stack DRAM Products as soon as commercially
practicable taking into account relevant manufacturing, finance and sales
considerations and shall otherwise provide and develop fabs to meet
Manufacturing Capacity according to the Manufacturing Plan in effect from time
to time and the obligations set forth herein.
 
[***]
 
2.2 Control; Processes.  The Parties shall review the Joint Venture Company’s
control and process mechanisms, including such mechanisms that are utilized to
ensure that all parameters of the Specifications and Performance Criteria are
met or exceeded in the Joint Venture Company’s manufacture of Conforming
Wafers.  The Parties agree to work together in good faith to define mutually
agreeable control and process mechanisms, including the following:  [***].
 
2.3 Production Masks.
 
(a) During the Transition Period, the Joint Venture Company shall obtain all
masks required to manufacture Trench DRAM Products under this Agreement in
accordance with its policies with respect thereto existing as of the date
hereof.
 
DLI-6215923v22
 
12

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(b) Until a second source for masks is qualified by the JDP Committee for the
68nm Process Node or 50nm Process Node or a particular Stack DRAM Product
pursuant to Section 3.7 of the JDP Agreement, and then except to the extent of
such qualification, the Joint Venture Company shall order all masks required to
manufacture Stack DRAM Products under this Agreement from [***].   Upon the
qualification of a second source for masks for a particular Process Node or
Stack DRAM Product by the JDP Committee in accordance with Section 3.7 of the
JDP Agreement, the Joint Venture Company shall comply with the instructions from
time to time of the Manufacturing Committee with regards to whether such
qualified second source or [***] will be used to create, maintain, repair and
replace the masks required for such Process Nodes or Stack DRAM Products under
this Agreement.  The Joint Venture Company shall have possession, but not
ownership of any underlying copyrights, mask works or other intellectual
property, of any physical production masks which the Joint Venture Company
obtains in accordance with this Section 2.3(b).
 
2.4 Designation of WIP.
 
(a) WIP Associated With Shared Design ID Wafers.  The Joint Venture Company
shall ensure that WIP at its fabs associated with Shared Design ID Wafers is
designated for all of the purchasers of such Shared Design ID Wafers from Wafer
Start, and the Shared Design ID Wafers shall be allocated to the purchasers of
such Shared Design ID Wafers immediately prior to Probe Testing by Design ID pro
rata in accordance with the relative number of such Shared Design ID Wafers to
be delivered to each purchaser during such Delivery Month pursuant to the
Purchasers’ Purchase Orders and Qimonda’s non-cancellable purchase orders
delivered pursuant to Section 4.2 of the IMI/Qimonda Supply Agreement.
 
(b) Other WIP.  The Joint Venture Company shall ensure that WIP at its fabs
associated with wafers other than Shared Design ID Wafers to be purchased by
Micron, NTC or Qimonda is designated for such purchaser from Wafer Start.
 
2.5 Subcontractors.  The Joint Venture Company may utilize subcontractors,
subject to all subcontractors whose work could reasonably be expected to have a
direct impact on the manufacture of Conforming Wafers or Probe Testing being
approved by at least one of the Purchasers, which approval shall not be
unreasonably withheld or delayed.  The Joint Venture Company shall ensure that
all contracts with subcontractors (a) shall provide the Joint Venture Company
with the same level of access and controls as the Joint Venture Company provides
to the Purchasers in this Agreement and (b) contain customary nondisclosure
obligations in a form reasonably acceptable to the Purchasers.
 
2.6 [***].  In addition to the [***] Report and the monthly review requirements
set forth in Section 3.7, the Joint Venture Company shall promptly notify each
Purchaser of [***].
 
2.7 Traceability; Data Retention.  The Parties shall review the Joint Venture
Company’s [***] process and producing the WIP Data and (b) data retention policy
in regards to the WIP Data.  The Joint Venture Company agrees to maintain the
WIP Data for a minimum of [***] (or such other period as may be agreed in
writing by the Parties).
 
DLI-6215923v22
 
13

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
2.8 Access to WIP Data.  The Joint Venture Company shall provide each Purchaser
with full access to its respective WIP Data (including with respect to Shared
Design ID Wafers) [***].
 
2.9 Additional Customer Requirements.
 
(a) Micron shall inform the Joint Venture Company in writing of any supplier
requirements of any Micron customer relating to any of the Joint Venture
Company’s fabs at which DRAM Product is manufactured for Micron.  Micron and the
Joint Venture Company shall work together in good faith to satisfy such
requirements.
 
(b) NTC shall inform the Joint Venture Company in writing of any supplier
requirements of any NTC customer relating to any of the Joint Venture Company’s
fabs at which DRAM Product is manufactured for NTC.  NTC and the Joint Venture
Company shall work together in good faith to satisfy such requirements.
 
2.10 Notification of Changes in Output Percentage.  Micron and NTC shall jointly
notify the Joint Venture Company of any change in the Output Percentages of MNL
and NTC as promptly as practicable but no later than the date that is [***] days
prior to the effectiveness of such change.
 
ARTICLE 3
PLANNING AND FORECASTING;
PERFORMANCE REVIEWS AND REPORTS
 
3.1 Annual Manufacturing Plan.  At least [***] days (or such other number of
days as may be agreed in writing by the Parties) prior to the end of each Fiscal
Year, the Joint Venture Company shall prepare, under the direction of the
President, with input from the Executive Vice President, the Purchasers and the
Manufacturing Committee (or such other persons or committees charged with such
responsibility from time to time by the MNL and NTC), an annual manufacturing
plan (the “Proposed Manufacturing Plan”) for the next [***] Fiscal Quarters (or
such other period or periods as may be agreed in writing by the Parties) and
shall submit the Proposed Manufacturing Plan to the Manufacturing Committee for
its approval; provided that, notwithstanding the foregoing, the Proposed
Manufacturing Plan to be prepared for [***].  The Manufacturing Committee may
approve the Proposed Manufacturing Plan as submitted or may condition its
approval on the Joint Venture Company making changes to the Proposed
Manufacturing Plan, in which case the Joint Venture Company shall make such
changes to the Proposed Manufacturing Plan (as so approved and, if applicable,
changed, the “Manufacturing Plan”).  Upon such approval of and, if applicable,
such amendment to the Proposed Manufacturing Plan, the Manufacturing Plan shall
become effective.  The Manufacturing Plan shall seek to optimize the efficiency
and output of the Joint Venture Company and shall be updated in accordance with
Section 3.3.  The Manufacturing Plan shall address [***].
 
3.2 Quarterly Statement Regarding Anticipated Share of Manufacturing
Capacity.  No later than [***] days (or such other number of days as may be
agreed in writing by the Parties) prior to the end of each Fiscal Quarter
(commencing with the [***]), the Joint Venture Company shall deliver to each
Purchaser a statement setting forth such Purchaser's anticipated share of the
Manufacturing Capacity of the Joint Venture Company [***] Fiscal Quarters (or
such other period or periods as may be agreed in writing by the Parties), based
on, [***].
 
DLI-6215923v22
 
14

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
3.3 Quarterly Planning and Forecasting.
 
(a) At a point in each Fiscal Quarter as agreed in writing by the Parties
(commencing with the [***]), each Purchaser shall provide the Joint Venture
Company with a written non-binding forecast of such Purchaser’s demand (a
“Demand Forecast”) for the next [***] (or such other period or periods as may be
agreed in writing by the Parties).  All Demand Forecasts [***].
 
(b) The Joint Venture Company shall furnish each Purchaser with a written
response within [***] (or such other number of days as may be agreed in writing
by the Parties) of receiving such Purchaser’s Demand Forecast, indicating its
Manufacturing Capacity during the period covered by such Demand Forecast [***]
outlined in such Demand Forecast that the Joint Venture Company can commit to
deliver.  This written response (the “Planning Forecast”) shall include:
 
[***]
 
(c) Based on the Planning Forecasts (and, during the Ramp Down Period, the Ramp
Down Wafer Starts (as defined in the IMI/Qimonda Supply Agreement)), the Joint
Venture Company shall develop a proposed Loading Plan (the “Proposed Loading
Plan”) for the next [***] Fiscal Quarters  (or such other period or periods as
may be agreed in writing by the Parties).  The Joint Venture Company shall
provide each Purchaser with the Proposed Loading Plan at least [***] (or such
other number of days as may be agreed in writing by the Parties) prior to its
review by the Manufacturing Committee.
 
(d) The Joint Venture Company shall submit the Proposed Loading Plan, Planning
Forecasts and other requested information to the Manufacturing Committee for its
approval.  The Manufacturing Committee may approve the Proposed Loading Plan as
submitted or may condition its approval on the Joint Venture Company making
changes to the Proposed Loading Plan, in which case the Joint Venture Company
shall make such changes to the Proposed Loading Plan.  Upon such approval of
and, if applicable, such changes to the Proposed Loading Plan, the Manufacturing
Plan shall be changed to conform to the Proposed Loading Plan, as so approved
and, if applicable, changed.
 
3.4 [***]
 
3.5 Loading Modifications.  The Joint Venture Company may, from time to time,
submit to the Manufacturing Committee for its approval recommendations for
loading wafers in a manner other than as set forth in the Manufacturing
Plan.  If such recommendations are approved by the Manufacturing Committee,
notwithstanding anything herein to the contrary, the Joint Venture Company shall
load wafers in accordance with such recommendations.  The Manufacturing
Committee may, from time to time, and shall at least monthly, consider loading
modifications and may, from time to time and at any time, require that wafers be
loaded in a manner other than as set forth in the Manufacturing Plan, in which
case, notwithstanding anything herein to the contrary, the Joint Venture Company
shall load wafers as so required rather than as set forth in the Manufacturing
Plan.
 
DLI-6215923v22
 
15

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
3.6 Manufacturing Committee Deadlock.  If the Manufacturing Committee does not
agree on whether to approve or how to change a Proposed Manufacturing Plan or a
Proposed Loading Plan or if a member of the Manufacturing Committee requests
that wafers be loaded in a manner other than as set forth in the Manufacturing
Plan and the Manufacturing Committee does not agree to the manner in which
wafers should be loaded, then the Joint Venture Company [***].
 
3.7 Monthly Reports.
 
(a) [***] Reports.  Within [***](or such other number of days as may be agreed
in writing by the Parties) [***], the Joint Venture Company shall deliver to
each Purchaser a report (each, a “[***] Report”) which shall include:
 
[***]
 
Neither Purchaser will use or disclose the [***] Reports, or the contents
thereof, received by such Purchaser in contravention of any Applicable Law.
 
(b) [***] Report.  [***] days (or such other number of days as may be agreed in
writing by the Parties) after the end of each Fiscal Month, the Joint Venture
Company shall deliver to each Purchaser a report [***] (the “[***] Report”),
which shall include:
 
(i) a comparison of [***];
 
(ii) a summary of [***];
 
(iii) a description of [***] and
 
(iv) a description [***].
 
(c) [***] Reports.  [***] days (or such other number of days as may be agreed in
writing by the Parties) after the end of each Fiscal Month, each Purchaser shall
deliver to the Joint Venture Company a report (each, a “[***] Report”), which
shall [***] The Joint Venture Company will not use or disclose the [***]
Reports, or the contents thereof, received by the Joint Venture Company in
contravention of any Applicable Law.
 
3.8 Performance Reviews.
 
(a) The Joint Venture Company shall hold a monthly meeting with the
Manufacturing Committee, the primary purposes of which shall be to review and
discuss the most recent [***] Report and the Performance Criteria and to
mutually agree on operational adjustments if necessary.
 
(b) Each Purchaser (separately) and the Joint Venture Company shall hold a
monthly meeting to review and discuss (i) at the election of such Purchaser, the
most recent [***] Report received by such Purchaser, and (ii) at the election of
the Joint Venture Company, the most recent [***] Report delivered by such
Purchaser.
 
DLI-6215923v22
 
16

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(c) The monthly meetings required by this Section 3.8 shall be held on dates to
be agreed in writing by the Parties intended to attend such meetings; provided
that (i) the meeting required by Section 3.8(a) shall not be held prior to the
delivery of the [***] Report by the Joint Venture Company, and (ii) the meetings
required by Section 3.8(b) shall not be held prior to the delivery of the [***]
Report and the applicable [***] Report by the Joint Venture Company and the
delivery of the [***] Report by the applicable Purchaser.
 
3.9 Restrictions on Access to Pricing Information; Nonsolicitation of Segregated
Employees.
 
(a) The Joint Venture Company shall prevent any Person that is not a Segregated
Employee from obtaining access to the [***] (including the [***] Reports), or
the data from which [***] is derived from, delivered to, or created by, the
Joint Venture Company under this Agreement, except (i) as the Parties may
otherwise agree in writing, (ii) as may be required by legal process under
Applicable Law, and (iii) that the Joint Venture Company may provide (A) a
Purchaser with its [***] Reports and the Proforma Invoices and [***] delivered
to such Purchaser under Section 4.9, and the data from which such [***] Reports,
Proforma Invoices, [***] or [***] are derived, (B) any independent Third Party
auditor acting as contemplated by Section 5.3 with such information as such
auditor may request that is reasonably relevant to the applicable inspection and
audit, and (C) the Joint Venture Company’s independent outside auditors with
such information as such auditor may reasonably request in connection with its
audit of the Joint Venture Company’s financial statements and other statutory
audit requirements (the items in clauses (i), (ii) and (iii) being referred to
as the "Permitted Disclosures").  Without limiting the generality of the
foregoing, the Joint Venture Company shall (x) develop, maintain, implement and
enforce policies that (A) prohibit all Segregated Employees from disclosing, or
allowing disclosure of, [***] (including the [***] Reports) to Persons that are
not Segregated Employees, other than the Permitted Disclosures and (B) require
all Segregated Employees to store all physical files related to [***] (including
the [***] Reports) in secure locations that are not accessible by non-Segregated
Employees, (y) segregate the office space of the Segregated Employees from other
employees of the Joint Venture Company, and (z) maintain all electronic files
containing [***] (including the [***] Reports) in confidential password
protected files.  Neither Purchaser shall take any action that reasonably should
be expected to cause the Joint Venture Company to violate this Section 3.9.
 
(b) Even if permitted under Section 8.4 of the Joint Venture Agreement, the
Purchasers shall not, and shall cause their respective Affiliates not to,
directly or indirectly recruit, solicit or hire, or make arrangements to
recruit, solicit or hire, any current or former Segregated Employee during the
Restriction Period.
 
ARTICLE 4
PURCHASE AND SALE OF PRODUCTS
 
4.1 Product Quantity.
 
DLI-6215923v22
 
17

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(a) During the Transition Period, except as otherwise provided in Section
2.1(b), Micron shall purchase from the Joint Venture Company [***].  During the
Transition Period, NTC shall purchase from the Joint Venture Company [***].
 
(b) Micron shall purchase from the Joint Venture Company [***].
 
(c) Notwithstanding anything in Sections 4.1(a) and 4.1(b) to the contrary, the
Joint Venture Company shall manufacture for and deliver to the Purchasers
Conforming Wafers in quantities other than as contemplated by Sections 4.1(a)
and 4.1(b) upon receiving, and in accordance with, joint written instructions
from the Purchasers setting forth a new allocation of Conforming Wafers between
the Purchasers.
 
4.2 Secondary Silicon and Scrapped Wafers.
 
(a) At the direction and option of Micron, the Joint Venture Company shall
deliver to Micron all Secondary Silicon produced by the Joint Venture Company
(i) from wafers designated from Wafer Start for Micron in accordance with
Section 2.4 and (ii) in the case of Shared Design ID Wafers, the portion thereof
allocated to Micron in accordance with Section 2.4.  At the direction and option
of Micron, the Joint Venture Company shall deliver to Micron all scrapped wafers
produced by the Joint Venture Company (x) from wafers designated from Wafer
Start for Micron and Qimonda in accordance with Section 2.4 and (y) in the case
of Shared Design ID Wafers, the portion thereof allocated to Micron and Qimonda
in accordance with Section 2.4.
 
(b) At the direction and option of NTC, the Joint Venture Company shall deliver
to NTC all Secondary Silicon produced by the Joint Venture Company (i) from
wafers designated from Wafer Start for NTC in accordance with Section 2.4 and
(ii) in the case of Shared Design ID Wafers, the portion thereof allocated to
NTC in accordance with Section 2.4.  At the direction and option of NTC, the
Joint Venture Company shall deliver to NTC all scrapped wafers produced by the
Joint Venture Company (x) from wafers designated from Wafer Start for NTC in
accordance with Section 2.4 and (y) in the case of Shared Design ID Wafers, the
portion thereof allocated to NTC in accordance with Section 2.4.
 
4.3 Engineering Wafers.  Notwithstanding anything herein to the contrary, to the
extent requested in any Purchase Order placed, or any change order to a Purchase
Order issued, by a Purchaser, the Joint Venture Company shall manufacture and
deliver Engineering Wafers in lieu of Conforming Wafers.  The Manufacturing
Capacity required to manufacture each Engineering Wafer shall be deemed to equal
[***] of the Manufacturing Capacity required to manufacture a Conforming Wafer
of the same Design ID.  The Joint Venture Company shall promptly provide each
Purchaser with full access to all data it reasonably requests relating to
Engineering Wafers that are being manufactured by the Joint Venture Company for
such Purchaser.
 
4.4 Placement of Purchase Orders.  Prior to the commencement of every Fiscal
Month or such other time period as agreed in writing by the Parties, each
Purchaser shall place a non-cancelable blanket purchase order (each such order,
a “Purchase Order”) for the quantity, by Design ID, of Conforming Wafers and
Engineering Wafers to be supplied to it by the Joint Venture Company in the
upcoming Fiscal Month.  [***]  The terms and conditions of this Agreement
supersede the terms and conditions contained in any Party’s sales or purchase
documentation provided in connection herewith unless expressly agreed otherwise
in a writing signed by each Party.
 
DLI-6215923v22
 
18

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
4.5 Content of Purchase Orders.  Each Purchase Order shall specify the following
items:
 
(a) the Purchase Order number;
 
(b) the Design ID of each Conforming Wafer and of each Engineering Wafer;
 
(c) by Design ID, [***];
 
(d) [***];
 
(e) [***];
 
(f) special instructions for manufacturing Engineering Wafers, if any;
 
(g) by Design ID, [***];
 
(h) by Design ID, the place of delivery; and
 
(i) other terms (if any).
 
The Joint Venture Company shall not use or disclose the Purchaser Orders, or the
contents thereof, received by the Joint Venture Company in contravention of any
Applicable Law.
 
4.6 Acceptance of Purchase Order.  Each Purchase Order that (a) is consistent
with the Boundary Conditions, (b) corresponds to the Manufacturing Plan in the
manner contemplated by Section 4.4, and (c) is otherwise free of errors, shall
be deemed accepted by the Joint Venture Company upon receipt and shall be
binding on the Joint Venture Company and the applicable Purchaser to the extent
not inconsistent with the Boundary Conditions and the Manufacturing Plan.
 
4.7 Shortfall; Excess Output.
 
(a) The Joint Venture Company shall immediately notify the applicable Purchaser
in writing of any inability to meet a Purchase Order commitment to such
Purchaser.  In such an event, such Purchaser shall accept delivery of such
lesser quantities the Joint Venture Company is able to ship and issue to the
Joint Venture Company a revised Purchase Order to account for such shortfall.
 
(b) The Joint Venture Company shall immediately notify the applicable Purchaser
in writing if the output to be purchased by such Purchaser under this Agreement
will exceed, for any Design ID, the quantity of Conforming Wafers contained in
such Purchaser’s Purchase Order.  In such an event, such Purchaser shall accept
delivery of the additional quantities and issue to the Joint Venture Company a
supplementary Purchase Order to cover such excess.
 
DLI-6215923v22
 
19

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
4.8 Taxes.
 
(a) General.  All sales, use and other transfer taxes imposed directly on or
solely as a result of the supplying of Conforming Wafers and Engineering Wafers
to a Purchaser and the payments therefor provided herein shall be stated
separately on the Joint Venture Company’s Proforma Invoices and Final Price
Adjustment Memos, collected from such Purchaser and shall be remitted by the
Joint Venture Company to the appropriate tax authority (“Recoverable Taxes”),
unless such Purchaser provides valid proof of tax exemption prior to the
effective date of the transfer of the Conforming Wafers and Engineering Wafers
or otherwise as permitted by Applicable Law prior to the time the Joint Venture
Company is required to pay such taxes to the appropriate tax authority.  When
property is delivered and/or services are provided, or the benefit of services
occurs, within jurisdictions in which collection of taxes from a Purchaser and
remittance of taxes by the Joint Venture Company is required by Applicable Law,
the Joint Venture Company shall have sole responsibility for payment of said
taxes to the appropriate tax authorities.  In the event such taxes are
Recoverable Taxes and the Joint Venture Company does not collect tax from such
Purchaser, or pay such taxes to the appropriate governmental entity on a timely
basis, and is subsequently audited by any tax authority, liability of such
Purchaser shall be limited to the tax assessment for such Recoverable Taxes with
no reimbursement for penalty or interest charges or other amounts incurred in
connection therewith.  Notwithstanding anything herein to the contrary, taxes
other than Recoverable Taxes shall not be reimbursed by either Purchaser, and
each Party is responsible for its own respective income taxes (including
franchise and other taxes based on net income or a variation thereof), taxes
based upon gross revenues or receipts and taxes with respect to general
overhead, including business and occupation taxes, and such taxes shall not be
Recoverable Taxes.
 
(b) Withholding Taxes.  In the event that a Purchaser is prohibited by
Applicable Law from making payments to the Joint Venture Company unless such
Purchaser deducts or withholds taxes therefrom and remits such taxes to the
local taxing jurisdiction, then such Purchaser shall duly withhold and remit
such taxes and shall pay to the Joint Venture Company the remaining net amount
after the taxes have been withheld.  Such taxes shall not be Recoverable Taxes
and such Purchaser shall not reimburse the Joint Venture Company for the amount
of such taxes withheld.
 
4.9 Invoicing; Payment.
 
(a) Along with each delivery of Conforming Wafers or Engineering Wafers to a
Purchaser, the Joint Venture Company shall invoice such Purchaser for the
aggregate [***] Price of the Conforming Wafers and Engineering Wafers contained
in such delivery (a “Proforma Invoice”).
 
(b) No later than [***] days (or such other number of days as may be agreed in
writing by the Parties) prior to the end of each Delivery Month, each Purchaser
shall deliver to the Joint Venture Company a statement setting forth such
Purchaser’s estimates of [***] and, at the end of such Delivery Month, the Joint
Venture Company shall deliver to such Purchaser a statement setting forth [***]
(the “Estimated Final Price Statement”).
 
DLI-6215923v22
 
20

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(c) No later than [***] (or such other number of days as may be agreed in
writing by the Parties) after the delivery by both Purchasers to the Joint
Venture Company of their respective [***] Reports with respect to any Delivery
Month, the Joint Venture Company shall issue a credit or debit memo (the "Final
Price Adjustment Memo") as appropriate to such Purchaser in an [***].
 
(d) During the Ramp Down Period, each Final Price Adjustment Memo issued to
Micron by the Joint Venture Company shall be accompanied by a separate credit or
debit memo (the “[***]”) as appropriate in an [***].
 
(e) Except as otherwise specified in this Agreement, each Purchaser shall pay
the Joint Venture Company for the amounts due and owing by, and duly invoiced in
a Proforma Invoice or a Final Price Adjustment Memo (or, in the case of Micron,
a [***]) to, such Purchaser within [***] days following delivery to such
Purchaser of both the Proforma Invoice and Final Price Adjustment Memo (and, in
the case of Micron, the [***]) therefor or, if longer, within [***] days
following the end of the Delivery Month covered thereby.  All amounts owed under
this Agreement are stated, calculated and shall be paid in United States
Dollars.
 
4.10 Payment to Subcontractors.  The Joint Venture Company shall be responsible
for, and shall hold the Purchasers harmless from and against, any and all
payments to the vendors or subcontractors the Joint Venture Company utilizes in
the performance of this Agreement.
 
4.11 Title; Risk of Loss.  Title to, and risk of loss of, Conforming Wafers,
Engineering Wafers, Secondary Silicon and scrapped wafers shall pass to
Purchasers [***] according to Incoterms 2000, as amended.
 
4.12 Packaging.  All shipment packaging of the Conforming Wafers, Engineering
Wafers, Secondary Silicon and scrapped wafers shall be in conformance with the
Specifications, the applicable Purchaser’s reasonable instructions and general
industry standards, and shall be resistant to damage that may occur during
transportation.  Marking on the packages shall be made by the Joint Venture
Company in accordance with the applicable Purchaser’s reasonable instructions.
 
4.13 Shipment.  All Conforming Wafers, Engineering Wafers, Secondary Silicon and
scrapped wafers shall be prepared for shipment in a manner that:  (a) follows
good commercial practice; (b) is acceptable to common carriers for shipment at
the lowest rate; and (c) is adequate to ensure safe arrival.  The Joint Venture
Company shall mark all containers with (w) necessary lifting, handling and
shipping information; (x) Purchase Order number; (y) date of shipment; and (z)
the name of the applicable Purchaser.  If no instructions are given, the Joint
Venture Company shall select the most price effective carrier, given the time
constraints known to the Joint Venture Company.  At a Purchaser’s request, the
Joint Venture Company shall provide drop-shipment of Conforming Wafers,
Engineering Wafers, Secondary Silicon and scrapped wafers to such Purchaser’s
customers, contractors or vendors.  Such shipment service may be provided by a
subcontractor to the Joint Venture Company provided that title remains with the
Joint Venture Company and then passes to such Purchaser upon tender to the
carrier.  In no event shall the Joint Venture Company be obligated to maintain
any significant inventory for the Purchasers.
 
DLI-6215923v22
 
21

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
4.14 Customs Clearance.  Upon a Purchaser’s request, the Joint Venture Company
shall promptly provide such Purchaser with a statement of origin, and applicable
customs documentation, for Conforming Wafers, Engineering Wafers, Secondary
Silicon and scrapped wafers wholly or partially manufactured outside of the
country of import.
 
ARTICLE 5
VISITATIONS; AUDITS
 
5.1 Visits.  The Joint Venture Company shall accommodate each Purchaser’s
reasonable requests for visits to the Joint Venture Company’s fabs and for
meetings for the purpose of reviewing performance of production of Conforming
Wafers, including requests for further information and assistance in
troubleshooting performance issues.
 
5.2 Audit.  A Purchaser’s representatives and key customer representatives, upon
such Purchaser’s request, shall be allowed to visit the Joint Venture Company’s
fabs during normal working hours upon reasonable advance written notice to the
Joint Venture Company for the purposes of monitoring production processes and
compliance with any requirements set forth in this Agreement applicable to the
supply to such Purchaser and the Specifications.  Upon completion of the audit,
the Joint Venture Company and such Purchaser shall agree to an audit closure
plan, to be documented in the audit report issued by such Purchaser.
 
5.3 Financial Audit.
 
(a) Micron reserves the right to have the Joint Venture Company’s books and
records related to Pricing of the Conforming Wafers delivered to Micron during
both the then current Fiscal Year and the prior Fiscal Year inspected and
audited not more than [***] during any Fiscal Year to ensure compliance with
Schedule 4.9.  Such audit shall be performed, at Micron’s expense, by an
independent Third Party auditor acceptable to both Micron and the Joint Venture
Company.  Micron shall provide [***] days advance written notice to the Joint
Venture Company of its desire to initiate an audit, and the audit shall be
scheduled so that it does not adversely impact or interrupt the Joint Venture
Company’s business operations.  If the audit reveals any material discrepancies,
Micron or the Joint Venture Company shall reimburse the other, as applicable,
for any material discrepancies within [***] days after completion of the
audit.  The nature and extent of the discrepancies identified by the audit shall
be reported to Micron and the Joint Venture Company.  Notwithstanding the
foregoing, auditor reports shall not disclose pricing, or terms of purchase, for
any purchases of materials or equipment by the Joint Venture Company, absent
written agreement from the respective legal counsel of Micron and the Joint
Venture Company.  If any audit reveals a material discrepancy requiring a
payment by the Joint Venture Company, Micron may increase the frequency of such
audits to [***] for the [***] month period.  If any such audit reveals any
discrepancy, the Joint Venture Company shall notify NTC of (i) the existence of
such discrepancy, (ii) whether such discrepancy was found in the computation of
the [***], and (iii) the aggregate amount of the discrepancy by category
([***]).  Notwithstanding the foregoing, the Joint Venture Company shall not
disclose any Pricing information to NTC to the extent such disclosure would
violate Applicable Law.
 
DLI-6215923v22
 
22

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(b) NTC reserves the right to have the Joint Venture Company’s books and records
related to Pricing of the Conforming Wafers delivered to NTC during both the
then current Fiscal Year and the prior Fiscal Year inspected and audited not
more than [***] during any Fiscal Year to ensure compliance with Schedule
4.9.  Such audit shall be performed, at NTC’s expense, by an independent Third
Party auditor acceptable to both NTC and the Joint Venture Company.  NTC shall
provide [***] days advance written notice to the Joint Venture Company of its
desire to initiate an audit, and the audit shall be scheduled so that it does
not adversely impact or interrupt the Joint Venture Company’s business
operations.  If the audit reveals any material discrepancies, NTC or the Joint
Venture Company shall reimburse the other, as applicable, for any material
discrepancies within [***] days after completion of the audit.  The nature and
extent of the discrepancies identified by the audit shall be reported to NTC and
the Joint Venture Company.  Notwithstanding the foregoing, auditor reports shall
not disclose pricing, or terms of purchase, for any purchases of materials or
equipment by the Joint Venture Company, absent written agreement from the
respective legal counsel of NTC and the Joint Venture Company.  If any audit
reveals a material discrepancy requiring a payment by the Joint Venture Company,
NTC may increase the frequency of such audits to [***] for the [***] month
period.  If any such audit reveals any discrepancy, the Joint Venture Company
shall notify Micron of (i) the existence of such discrepancy, (ii) whether such
discrepancy was found in the computation of the [***], and (iii) the aggregate
amount of the discrepancy by category (i.e., [***]).  Notwithstanding the
foregoing, the Joint Venture Company shall not disclose any Pricing information
to Micron to the extent such disclosure would violate Applicable Law.
 
(c) The Joint Venture Company reserves the right to have a Purchaser’s (the
“Audited Purchaser’s”) books and records related to the Audited Purchaser’s
Pricing Report for both the then current Fiscal Year and the prior Fiscal Year
inspected and audited not more than [***] during any Fiscal Year to ensure
compliance with Schedule 4.9.  Such audit shall be performed, at the Joint
Venture Company’s expense, by an independent Third Party auditor acceptable to
both the Joint Venture Company and the Audited Purchaser.  The Joint Venture
Company shall provide [***] days advance written notice to the Audited Purchaser
of its desire to initiate an audit, and the audit shall be scheduled so that it
does not adversely impact or interrupt the Audited Purchaser’s business
operations.  If the audit reveals any material discrepancies, the Audited
Purchaser or the Joint Venture Company shall reimburse the other, as applicable,
for any material discrepancies within [***] days after completion of the
audit.  The nature and extent of the discrepancies identified by the audit shall
be reported to the Audited Purchaser and the Joint Venture
Company.  Notwithstanding the foregoing, auditor reports shall not disclose (i)
pricing, or terms of purchase, for any purchases of materials or equipment by
the Audited Purchaser, (ii) the back end component and module assembly,
packaging and testing costs of the Audited Purchaser, or (iii) the terms of
sales of DRAM Products by the Audited Purchaser, absent written agreement from
the respective legal counsel of the Audited Purchaser and the Joint Venture
Company.  If any audit reveals a material discrepancy requiring a payment by the
Audited Purchaser, the Joint Venture Company may increase the frequency of such
audits to [***] for the subsequent [***].  If any such audit reveals any
discrepancy, the Joint Venture Company shall notify the Purchaser that is not
the Audited Purchaser of (i) the existence of such discrepancy, (ii) whether
such discrepancy was found in the computation of [***], and (iii) the aggregate
amount of the discrepancy by category (i.e., [***]).  Notwithstanding the
foregoing, the Joint Venture Company shall not disclose any Pricing information
to the Purchaser that is not the Audited Purchaser to the extent such disclosure
would violate Applicable Law.
 
DLI-6215923v22
 
23

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(d) Pricing information as to which audit rights under this Section 5.3 have
expired shall be deemed final and conclusive for all purposes (absent fraud or
willful misconduct), except to the extent that (i) an audit with respect thereto
has been commenced under this Section 5.3 prior to such expiration and (ii) the
process under this Section 5.3 has not been fully completed with respect to such
audit.
 
5.4 Micron Financial Audit Rights with Respect to the [***].  Micron reserves
the right to have the Joint Venture Company’s books and records related to
the [***] delivered to Micron inspected and audited not more than twice during
any Fiscal Year to ensure compliance with Section 4.9.  Such audit shall be
performed, at Micron’s expense, by an independent Third Party auditor acceptable
to both Micron and the Joint Venture Company.  Micron shall provide [***]
written notice to the Joint Venture Company of its desire to initiate an audit,
and the audit shall be scheduled so that it does not adversely impact or
interrupt the Joint Venture Company’s business operations.  If the audit reveals
any material discrepancies, Micron or the Joint Venture Company shall reimburse
the other, as applicable, for any material discrepancies [***] after completion
of the audit.  The nature and extent of the discrepancies identified by the
audit shall be reported to Micron and the Joint Venture Company.  If any audit
reveals a material discrepancy requiring a payment by the Joint Venture Company,
Micron may increase the frequency of such audits to once per Fiscal Quarter.
 
ARTICLE 6
WARRANTY; HAZARDOUS SUBSTANCES; DISCLAIMER
 
6.1 Warranties.
 
(a) Conforming Wafers.  The Joint Venture Company makes the following warranties
to the Purchaser of Conforming Wafers hereunder regarding the Conforming Wafers
furnished to such Purchaser hereunder, which warranties shall survive any
delivery, inspection, acceptance, payment or resale of such Conforming Wafers:
 
(i) such Conforming Wafers conform to all agreed Specifications;
 
(ii) such Conforming Wafers are free from defects in materials and workmanship;
and
 
(iii) the Joint Venture Company has the necessary right, title and interest to
such Conforming Wafers, and, upon the sale of such Conforming Wafers to the
applicable Purchaser, such Conforming Wafers shall be free of liens and
encumbrances.
 
(b) Engineering Wafers, Secondary Silicon and Scrapped Wafers.  ALL ENGINEERING
WAFERS, SECONDARY SILICON AND SCRAPPED WAFERS PROVIDED HEREUNDER ARE PROVIDED ON
AN “AS IS,” “WHERE IS” BASIS WITH ALL FAULTS AND DEFECTS WITHOUT WARRANTY OF ANY
KIND.
 
DLI-6215923v22
 
24

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
6.2 Warranty Claims.  Within a period of time, [***] (“Warranty Claim Period”),
such Purchaser shall notify the Joint Venture Company if it believes that any
Conforming Wafer does not meet the warranty set forth in Section 6.1.  Such
Purchaser shall return such Conforming Wafer (or DRAM Product therefrom) to the
Joint Venture Company as directed by the Joint Venture Company.  If a Conforming
Wafer is determined not to be in compliance with such warranty, then such
Purchaser shall be entitled to return such Conforming Wafer (or DRAM Product
therefrom) and receive a credit (or, if this Agreement has or is terminating
with respect to such Purchaser so that it will not be able to use such credit, a
refund) equal to the sum of (a) any monies paid to the Joint Venture Company by
the Purchaser in respect of such Conforming Wafer [***].
 
6.3 Inspections.  Each Purchaser may, upon reasonable advance written notice,
request samples of WIP designated to such Purchaser (whether individually as
contemplated by Section 2.4(b) or together with others as contemplated by
Section 2.4(a)) during production for purposes of determining compliance with
the requirements and Specification(s) hereunder, provided that the provision of
such samples shall not materially impact the Joint Venture Company’s performance
under the Manufacturing Plan or its ability to meet delivery requirements under
any accepted Purchase Order.  Any samples provided hereunder shall
be:  (a) limited in quantity to the amount reasonably necessary for the purposes
hereunder; (b) invoiced and paid for in accordance with Section 4.9; and (c)
included in any performance requirements.  The Joint Venture Company shall
provide reasonable assistance for the safety and convenience of the requesting
Purchaser in obtaining the samples in such manner as shall not unreasonably
hinder or delay the Joint Venture Company’s performance.
 
6.4 Hazardous Substances.
 
(a) If Conforming Wafers, Engineering Wafers, Secondary Silicon, scrapped wafers
or DRAM Products provided hereunder include Hazardous Substances as determined
in accordance with Applicable Law, the Joint Venture Company shall ensure that
its employees, agents and subcontractors actually working with such materials in
providing the Conforming Wafers, Engineering Wafers, Secondary Silicon, scrapped
wafers or DRAM Products hereunder to the Purchasers are trained in accordance
with Applicable Law regarding the nature of, and hazards associated with, the
handling, transportation and use of such Hazardous Substances.
 
(b) To the extent required by Applicable Law, the Joint Venture Company shall
provide each Purchaser with Material Safety Data Sheets (MSDS) either prior to
or accompanying any delivery of Conforming Wafers, Engineering Wafers, Secondary
Silicon, scrapped wafers or DRAM Products to such Purchaser.
 
(c) The Joint Venture Company shall indemnify, defend and hold harmless each
Purchaser from and against any and all Indemnified Losses suffered or incurred
by such Purchaser based on, relating to, or arising under any Environmental Laws
and related to the manufacture of Conforming Wafers, Engineering Wafers,
Secondary Silicon, scrapped wafers or DRAM Products by the Joint Venture
Company.
 
DLI-6215923v22
 
25

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
6.5 Disclaimer.  [***]
 
ARTICLE 7
CONFIDENTIALITY; OWNERSHIP
 
7.1 Protection and Use of Confidential Information.  All information provided,
disclosed or obtained in the performance of any of the Parties’ activities under
this Agreement shall be subject to all applicable provisions of the Mutual
Confidentiality Agreement.  Furthermore, the terms and conditions of this
Agreement shall be considered “Confidential Information” under the Mutual
Confidentiality Agreement for which each Party is considered a “Receiving Party”
under such agreement.  To the extent there is a conflict between this Agreement
and the Mutual Confidentiality Agreement, the terms of this Agreement shall
control.
 
7.2 Masks for Stack DRAM Products.  Any masks used by the Joint Venture Company
to manufacture Stack DRAM Products under this Agreement shall be based on Stack
DRAM Designs owned by a Purchaser and shall be treated as “Confidential
Information” of such Purchaser under the Mutual Confidentiality Agreement.
 
ARTICLE 8
INDEMNIFICATION
 
8.1 General Indemnity.  Subject to Article 9:
 
(a) the Joint Venture Company shall indemnify, defend and hold harmless the
Purchaser Indemnified Parties from and against any and all Indemnified Losses
based on, or attributable to, [***]
 
(b) Micron shall indemnify, defend and hold harmless the Joint Venture Company
from and against any and all Indemnified Losses based on, or attributable to,
[***]; and
 
(c) NTC shall indemnify, defend and hold harmless the Joint Venture Company from
and against any and all Indemnified Losses based on, or attributable to, [***].
 
8.2 Indemnification Procedures.
 
(a) Promptly after the receipt by any Purchaser Indemnified Party or the Joint
Venture Company (an “Indemnified Party”) of a notice of any Third Party Claim
that may be subject to indemnification under Section 8.1, such Indemnified Party
shall give written notice of such Third Party Claim to the Party obligated to
provide such indemnification under Section 8.1 (an “Indemnifying Party”),
stating in reasonable detail the nature and basis of each allegation made in the
Third Party Claim and the amount of potential Indemnified Losses with respect to
each allegation, to the extent known, along with copies of the relevant
documents received by the Indemnified Party evidencing the Third Party Claim and
the basis for indemnification sought.  Failure of the Indemnified Party to give
such notice shall not relieve the Indemnifying Party from liability on account
of this indemnification, except if, and only to the extent that, the
Indemnifying Party is actually prejudiced by such failure or delay.  Thereafter,
the Indemnified Party shall deliver to the Indemnifying Party, promptly after
the Indemnified Party’s receipt
 
DLI-6215923v22
 
26

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to the Third Party Claim.  The Indemnifying
Party shall have the right to assume the defense of the Indemnified Party with
respect to such Third Party Claim upon written notice to the Indemnified Party
delivered within [***] days after receipt of the particular notice from the
Indemnified Party.  So long as the Indemnifying Party has assumed the defense of
the Third Party Claim in accordance herewith and notified the Indemnified Party
in writing thereof, (i) the Indemnified Party may retain separate co-counsel, at
its sole cost and expense, and participate in the defense of the Third Party
Claim, it being understood that the Indemnifying Party shall pay all reasonable
costs and expenses of counsel for the Indemnified Party after such time as the
Indemnified Party has notified the Indemnifying Party of such Third Party Claim
and prior to such time as the Indemnifying Party has notified the Indemnified
Party that it has assumed the defense of such Third Party Claim, (ii) the
Indemnified Party shall not consent to the entry of any judgment or enter into
any settlement with respect to a Third Party Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld, conditioned
or delayed) and (iii) the Indemnifying Party shall not consent to the entry of
any judgment or enter into any settlement with respect to the Third Party Claim
(other than a judgment or settlement that is solely for money damages and is
accompanied by a release of all indemnifiable claims against the Indemnified
Party) without the prior written consent of the Indemnified Party (not to be
unreasonably withheld, conditioned or delayed).
 
(b) Equitable Remedies.  In the case of any Third Party Claim where the
Indemnifying Party reasonably believes that it would be appropriate to settle
such Third Party Claim using equitable remedies (i.e., remedies involving future
activity of the Indemnified Party), the Indemnifying Party and the Indemnified
Party shall work together in good faith to agree to a settlement; provided,
however, that no Party shall be under any obligation to agree to any such
settlement.
 
(c) Treatment of Indemnification Payments; Insurance Recoveries.  Any indemnity
payment under this Agreement shall be decreased by any amounts actually
recovered by the Indemnified Party under Third Party insurance policies with
respect to such Indemnified Losses (net of any premiums paid by such Indemnified
Party under the relevant insurance policy).  Each Party agrees (i) to use all
reasonable efforts to recover all available insurance proceeds and (ii) to the
extent that any indemnity payment under this Agreement has been paid by the
Indemnifying Party to the Indemnified Party prior to the recovery by the
Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Indemnifying Party.
 
(d) Certain Additional Procedures.  The Indemnified Party shall cooperate and
assist the Indemnifying Party in determining the validity of any Third Party
Claim and in otherwise resolving such matters.  The Indemnified Party shall
cooperate in the defense by the Indemnifying Party of each Third Party Claim
(and the Indemnified Party and the Indemnifying Party agree with respect to all
such Third Party Claims that a common interest privilege agreement exists
between them), including:  (i) permitting the Indemnifying Party to discuss the
Third Party Claim with such officers, employees, consultants and representatives
of the Indemnified Party as the Indemnifying Party reasonably requests; (ii)
providing to the Indemnifying Party copies of documents and samples of products
as the Indemnifying Party reasonably requests in connection with defending such
Third Party Claim; (iii) preserving all
 
DLI-6215923v22
 
27

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
properties, books, records, papers, documents, plans, drawings, electronic mail
and databases of the Indemnifying Party and relating to matters pertinent to the
conduct of the Indemnifying Party under the Indemnified Party’s custody or
control in accordance with such Party’s corporate documents retention policies,
or longer to the extent reasonably requested by the Indemnifying Party; (iv)
notifying the Indemnifying Party promptly of receipt by the Indemnified Party of
any subpoena or other Third Party request for documents or interviews and
testimony; (v) providing to the Indemnifying Party copies of any documents
produced by the Indemnified Party in response to or compliance with any subpoena
or other Third Party request for documents; and (vi) except to the extent
inconsistent with the Indemnified Party’s obligations under Applicable Law and
except to the extent that to do so would subject the Indemnified Party or its
employees, agents or representatives to criminal or civil sanctions, unless
ordered by a court to do otherwise, not producing documents to a Third Party
until the Indemnifying Party has been provided a reasonable opportunity to
review, copy and assert privileges covering such documents.
 
ARTICLE 9
LIMITATION OF LIABILITY
 
9.1 Damages Limitation.  [***].
 
9.2 Exclusions.  Section 9.1 shall not apply to Section 6.4(c) or to any Party’s
breach of Article 7.
 
9.3 Mitigation.  Each Party shall have a duty to use commercially reasonable
efforts to mitigate damages for which another Party is responsible.
 
ARTICLE 10
TERM AND TERMINATION;
SUPPLY OBLIGATIONS FOLLOWING TRIGGERING EVENT
 
10.1 Term.
 
(a) Micron Term.  With respect to Micron, the term of this Agreement (the
“Micron Term”) commences on the Closing Date and continues in effect until the
date of [***].
 
(b) NTC Term.  With respect to NTC, the term of this Agreement (the “NTC Term”)
commences on the Closing Date and continues in effect until the date of [***].
 
10.2 Termination.  This Agreement [***] (a) by Micron [***], (b) by NTC for any
reason, [***], or (c) by the Joint Venture Company [***].  Notwithstanding
anything herein to the contrary, upon the occurrence of an [***] (as defined in
the Joint Venture Agreement), [***].
 
10.3 Joint Venture Company Requirements at Termination.
 
(a) Within [***] days after (x) the end of the Micron Term or (y) the
termination of this Agreement pursuant to the last sentence of Section 10.2, the
Joint Venture Company:
 
DLI-6215923v22
 
28

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
(i) shall destroy all production masks obtained for or on behalf of Micron
pursuant to Section 2.3(b); and
 
(ii) shall (A) destroy all copies and other embodiments of any process
technology or information provided to the Joint Venture Company by Micron, or
any portion thereof, in whatever form received, reproduced or stored, (B)
certify to Micron that such destruction is complete, and (C) cease all use of
the process technology or information provided to the Joint Venture Company by
Micron.
 
(b) Within [***] days after  (x) the end of the NTC Term or (y) the termination
of this Agreement pursuant to the last sentence of Section 10.2, the Joint
Venture Company:
 
(i) shall destroy all production masks obtained for or on behalf of NTC pursuant
to Section 2.3(b); and
 
(ii) shall (A) destroy all copies and other embodiments of any process
technology or information provided to the Joint Venture Company by NTC, or any
portion thereof, in whatever form received, reproduced or stored, (B) certify to
NTC that such destruction is complete, and (C) cease all use of the process
technology or information provided to the Joint Venture Company by NTC.
 
10.4 Survival.
 
(a) Survival of Provisions Applicable to All Parties.  Termination of this
Agreement with respect to either Purchaser shall not affect any of the Parties’
respective rights accrued, or obligations owed, before such termination,
including any rights or obligations of the Parties in respect of any accepted
Purchase Orders existing at the time of such termination.  In addition, the
following shall survive termination of this Agreement with respect to either
Purchaser for any reason: Sections 2.7, 4.2, 4.5, 4.8, 4.9, 4.10, 4.11, 4.12,
4.13, 4.14, 6.1, 6.2, 6.4(c) and 6.5, and Articles 7, 8, 9, 10 and 11.
 
(b) Survival of the Agreement for Non-Terminating Parties.  Upon the termination
of this Agreement with respect to Micron as a result of the expiration of the
Micron Term, this Agreement shall remain in full force and effect as between NTC
and the Joint Venture Company.  Upon the termination of this Agreement with
respect to NTC as a result of the expiration of the NTC Term, this Agreement
shall remain in full force and effect as between Micron and the Joint Venture
Company.
 
ARTICLE 11
MISCELLANEOUS
 
11.1 Force Majeure Events.  The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event. A Force Majeure Event shall operate to excuse a failure to
perform an obligation hereunder only for the period of time during which the
Force Majeure Event renders performance impossible or infeasible and only if the
Party asserting Force Majeure as an excuse for its failure to perform has
provided written notice to, in the event of an assertion by Micron or NTC, the
Joint Venture Company and, in the event of an assertion by the Joint Venture
Company, Micron and NTC specifying the obligation to be excused and describing
the events or conditions constituting the Force Majeure Event.
 
DLI-6215923v22
 
29

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
11.2 Specific Performance.  The Parties agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and the
Parties agree that any damages available under the indemnification provisions or
at law for a breach of this Agreement would not be an adequate
remedy.  Therefore, the provisions hereof and the obligations of the parties
hereunder shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection therewith.
 
11.3 Assignment.  [***].
 
11.4 Compliance with Laws and Regulations.  Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of such Party’s obligations hereunder.
 
11.5 Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) transmitter’s confirmation of a receipt of a
facsimile transmission, (b) confirmation of delivery by a standard overnight or
recognized international carrier, or (c) delivery in person, addressed at the
following addresses (or at such other address for a Party as shall be specified
by like notice):
 
In the case of the Joint Venture Company.
 
Inotera Memories Inc.
Hwa-Ya Technology Park
667, Fuhsing 3rd Road
Kueishan, Taoyuan
Taiwan, ROC.
Fax:   886-3-327-2988 Ext. 3385
Attention: General Counsel
 
In the case of Micron:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537

 
DLI-6215923v22
 
30

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
 

 
In the case of NTC:
 
Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn:  Legal  department
Facsimile: 886-3-396-2226



 
11.6 Waiver.  The failure at any time of a Party to require performance by
another Party of any responsibility or obligation required by this Agreement
shall in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by another Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
11.7 Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the Parties shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
11.8 Third Party Rights.  Except as expressly provided in Section 8, nothing in
this Agreement, whether express or implied, is intended, or shall be construed,
to confer, directly or indirectly, upon or give to any Person, other than the
Parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any covenant, condition or other provision
contained herein.
 
11.9 Amendment.  This Agreement may not be modified or amended except by a
written instrument executed by, or on behalf of, each of the Parties.
 
11.10 Entire Agreement.  This Agreement, together with the Schedules hereto and
the agreements and instruments expressly provided for herein (including the
Mutual Confidentiality Agreement), constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral and written, between the Parties with
respect to the subject matter hereof.
 
11.11 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the ROC, without giving effect to its conflict of
laws principles.
 
DLI-6215923v22
 
31

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL
11.12 Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in the Taipei District Court, located in Taipei,
Taiwan, and each of the Parties hereby consents and submits to the exclusive
jurisdiction of such court (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.
 
11.13 Headings.  The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
 
11.14 Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
11.15 Insurance.  Without limiting or qualifying the Joint Venture Company’s
liabilities, obligations or indemnities otherwise assumed by the Joint Venture
Company pursuant to this Agreement, the Joint Venture Company shall at all times
(except as otherwise stipulated in Appendix I), for so long as this Agreement
remains in effect (and notwithstanding any termination of the Joint Venture
Agreement), maintain in effect insurance of the types and in the amounts set
forth on Appendix I or as otherwise agreed by the Parties from time to
time.  Such insurance coverage may be provided through the coverage under one or
more insurance policies maintained by Micron or NTC.
 
11.16 Initial Implementation of this Agreement.  The manufacturing plan
currently in effect for the Joint Venture Company shall be deemed to be the
initial Manufacturing Plan hereunder.  On the Closing Date, NTC shall be deemed
to have placed a Purchase Order for the quantity, by Design ID, of Conforming
Wafers and Engineering Wafers to be supplied to it by the Joint Venture Company
during December 2008 as indicated in the initial Manufacturing
Plan.  Notwithstanding anything in the PPCRA to the contrary, (a) this Agreement
shall govern with respect to any wafers delivered by the Joint Venture Company
to a Purchaser during the period beginning on December 1, 2008 and ending on the
last day of the Micron Term or the NTC Term, as applicable to such Purchaser,
and (b) the PPCRA shall govern with respect to any wafers delivered by the Joint
Venture Company to NTC prior to December 1, 2008.
 
[SIGNATURE PAGES FOLLOW]


DLI-6215923v22
 
32

--------------------------------------------------------------------------------

 
CONFIDENTIAL


IN WITNESS WHEREOF, this Agreement has been duly executed by, and on behalf of,
the Parties as of the Closing Date.
 

 
INOTERA MEMORIES, INC.
 
 
 
 
By: /s/ Joseph Hsieh                                                           
 
Name: Joseph Hsieh
 
Title:    Supervisor
   



 


 
THIS IS A SIGNATURE PAGE FOR THE SUPPLY AGREEMENT ENTERED
INTO BY AND BETWEEN MICRON, NTC AND
JOINT VENTURE COMPANY
 


DLI-6215923v22
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL





     
MICRON TECHNOLOGY, INC.
 
 
 
 
By: /s/ D. Mark
Durcan                                                           
 
D. Mark Durcan
 
President and Chief Operating Officer
   






 
 
THIS IS A SIGNATURE PAGE FOR THE SUPPLY AGREEMENT ENTERED
INTO BY AND BETWEEN MICRON, NTC AND
JOINT VENTURE COMPANY
 


DLI-6215923v22
 
 

--------------------------------------------------------------------------------

 
NTC/MICRON CONFIDENTIAL





     
NANYA TECHNOLOGY CORPORATION
 
 
 
By: /s/ Jih Lien                                                           
 
Jih Lien
 
President



 
 
THIS IS A SIGNATURE PAGE FOR THE SUPPLY AGREEMENT ENTERED
INTO BY AND BETWEEN MICRON, NTC AND
JOINT VENTURE COMPANY
 


 
DLI-6215923v22


--------------------------------------------------------------------------------

 